Citation Nr: 1701630	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1990 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran's appeal initially included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in his May 2013 substantive appeal, he limited his appeal to the issue of entitlement to an initial compensable evaluation for hypertension.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In his May 2013 substantive appeal, the Veteran requested a Travel Board hearing in connection with his claim.  A review of the file shows that such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to schedule the Veteran for a hearing at his local VA office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




